Citation Nr: 0918803	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to November 
1977.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Veteran contends that he is entitled to service 
connection for his hepatitis C infection.  The RO denied the 
Veteran's claim because it found that the evidence did not 
show that his condition occurred in or was caused by service.  
To that extent, the compensation and pension examiner 
diagnosed the Veteran with: "Hepatitis C well documented.[  
]NOT More likely than not related to military service."  The 
Veteran argues that the examiner did not give a clear opinion 
per the agency of original jurisdiction's (AOJ) request.  The 
AOJ asked the examiner to provide a medical opinion regarding 
the relationship between the Veteran's current hepatitis C 
infection and the Veteran's stated risk factors, namely in-
service vaccinations and in-service tattoos.  The AOJ also 
asked the examiner to state his opinion regarding the 
relationship between the Veteran's in-service risk factors 
and his hepatitis C infection "in terms of [whether they 
are] 'as likely as not' (at least 50% probability) or 'less 
likely than not' (less than a 50% probability)" related.  

The Veteran's argument that the examiner did not follow the 
AOJ's instructions has merit.  While the examiner referenced 
the Veteran's risk factors, he did not provide an opinion 
about any relationship between the risk factors and the 
Veteran's infection.  Furthermore, the examiner stated that 
in his opinion it was "NOT more likely than not" that the 
Veteran's infection is related to his military service.  This 
opinion leaves open the possibility that the Veteran's 
infection is as likely as not related to service, which is 
the applicable standard.  Because the Veteran would be 
eligible for benefits if his hepatitis C infection was "as 
likely as not" related to his military service, the Board 
finds that the compensation and pension examiner did not 
provide a clear opinion or follow the AOJ's instructions.  
Thus, the Board finds that a remand is necessary to provide 
the Veteran with an adequate compensation and pension 
examination opinion that relies on all the evidence of record 
and fully explains all findings and opinions in sufficient 
detail.   

Accordingly, the case is REMANDED for the following action:

1.  Please return the claims folder to the 
October 2005 examiner for a medical 
opinion whether the Veteran's hepatitis C 
infection was more likely that not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e. probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) related to service to include an 
in-service risk factor.  If that examiner 
is no longer available, then an 
examination and opinion by another 
appropriate physician should be arranged. 
All relevant evidence and risk factors 
should be considered and all findings 
reported in detail.  The claim file and a 
copy of this remand should be made 
available for review in connection with 
the examination.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached and should indicate in the report 
that the claim file was reviewed.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




